2018 UT App 111



                THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                           Appellee,
                              v.
                      HAROLD OTTO BRYSON,
                          Appellant.

                             Opinion
                        No. 20160592-CA
                        Filed June 14, 2018

           Third District Court, Salt Lake Department
                 The Honorable Paul B. Parker
                          No. 141906571

              Teresa L. Welch, Attorney for Appellant
         Sean D. Reyes and Lindsey L. Wheeler, Attorneys
                          for Appellee

    JUDGE KATE A. TOOMEY authored this Opinion, in which
    JUDGES MICHELE M. CHRISTIANSEN and JILL M. POHLMAN
                        concurred.

TOOMEY, Judge:

¶1      Harold Otto Bryson appeals the district court’s denial of
his motion to redact portions of a letter entered into evidence at
his trial for stalking in violation of a civil stalking injunction. He
also appeals his conviction. We affirm.


                         BACKGROUND

¶2     On November 17, 2011, Bryson’s former girlfriend
(Victim) obtained a civil stalking injunction against him. The
injunction was effective for three years and ordered Bryson not
to “follow, threaten, annoy, harass, or cause distress” to Victim
                         State v. Bryson


and not to “contact, phone, mail, e-mail, or communicate in any
way” with her “either directly or indirectly.”

¶3     On May 13, 2014, Victim received a FedEx package at her
workplace. The package was addressed to her, identified the
sender with Bryson’s first name and Victim’s last name, and was
postmarked May 7, 2014. The package contained a letter in
which Bryson referred to Victim as his “wife.” The letter was
addressed to “Babe” and signed “Harry,” Bryson’s nickname. In
the letter, Bryson made a number of references to the Book of
Mormon and quoted extensively from it. He also told Victim that
her deceased father and grandfather were going to speak to her
in a dream and that her father told Bryson to have her read
certain scriptures.

¶4      Victim reported the letter to police, and ten days later,
Bryson was arrested. In his interview with police, Bryson
admitted he sent the letter via FedEx, although he could not
remember the exact date. When police showed him a copy of it,
he acknowledged it was the letter he sent and stated, “I sent the
letter, of course, I will never deny I sent the letter.” He also
acknowledged he was aware of the injunction and even the date
it had been entered but explained, “I haven’t paid any mind to
the injunction the entire time.”

¶5     The State charged Bryson with second-degree felony
stalking. Before trial, Bryson sought to have the religious
references and the references to Victim’s family redacted from
the letter, claiming that these “could arouse an emotion in the
jury that would be extremely prejudicial to [him].” Specifically,
he argued,

      [I]n reference to [Victim], it talks about her
      grandfather and her dad. These are deceased
      people. . . . I mean, if people in the jury are



20160592-CA                    2               2018 UT App 111
                          State v. Bryson


       members of the LDS faith, they could, you know, it
       could go either way, I mean, it just depends on
       where they are with their faith. It could be
       disturbing to them having deceased people
       brought up within a letter.

The district court denied Bryson’s motion.

¶6    During voir dire, the district court asked the jurors
whether they had “any prejudice against the LDS Church or
against the Book of Mormon.” In response, one juror raised his
hand, and the court dismissed him for cause.

¶7    Following trial, the jury convicted Bryson. Bryson
appeals.


            ISSUES AND STANDARDS OF REVIEW

¶8     Bryson first asserts that the district court erred in denying
his motion to redact portions of the letter under rules 401, 402,
and 403 of the Utah Rules of Evidence. “We review the [district]
court’s decision to admit or exclude evidence for abuse of
discretion.” State v. Miranda, 2017 UT App 203, ¶ 24, 407 P.3d
1033.

¶9     Bryson further argues that the evidence was insufficient
to support his conviction. In reviewing the sufficiency of the
evidence, “we review the evidence and all inferences which may
be reasonably drawn from it in the light most favorable to the
verdict.” State v. Noor, 2012 UT App 187, ¶ 4, 283 P.3d 543
(quotation simplified). “We will reverse the jury’s verdict only
when the evidence, so viewed, is sufficiently inconclusive or
inherently improbable that reasonable minds must have
entertained a reasonable doubt that the defendant committed the
crime of which he was convicted.” Id. (quotation simplified).



20160592-CA                     3                2018 UT App 111
                           State v. Bryson


                            ANALYSIS

 I. The District Court Did Not Exceed Its Discretion in Denying
        Bryson’s Motion to Redact Portions of the Letter.

¶10 Bryson first asserts that the district court should have
granted his motion to redact portions of the letter because the
evidence was not relevant and its probative value was
outweighed by the danger of unfair prejudice. Evidence is
relevant if it “has any tendency to make a fact more or less
probable than it would be without the evidence” and “the fact is
of consequence in determining the action.” Utah R. Evid. 401.
Such evidence is generally admissible, id. R. 402, unless “its
probative value is substantially outweighed by a danger
of . . . unfair prejudice, confusing the issues, misleading the jury,
undue delay, wasting time, or needlessly presenting cumulative
evidence,” id. R. 403.

¶11 Bryson argues that the letter’s contents were irrelevant,
asserting that the State was required to prove only that he sent
the letter while subject to the stalking injunction, not that the
letter contained any particular statements. But the fact that the
State might have been able to prove its case without publishing
the contents of the letter does not make those contents any less
relevant. Cf. State v. Gulbransen, 2005 UT 7, ¶ 38, 106 P.3d 734
(holding that the State’s ability to establish a fact by testimonial
evidence rather than more inflammatory photographic evidence
does not render the photographic evidence irrelevant), abrogated
on other grounds by Met v. State, 2016 UT 51, 388 P.3d 447; State v.
Florez, 777 P.2d 452, 455–56 (Utah 1989) (holding that the State is
not required to accept a defendant’s stipulation to facts in lieu of
presenting potentially damaging evidence that is otherwise
admissible). The jury was asked to determine whether Bryson
sent Victim the letter, and the State therefore had to prove that
Bryson was the person who sent it. The package’s return address
included Bryson’s first name only and Victim’s last name. And


20160592-CA                      4               2018 UT App 111
                           State v. Bryson


the letter was signed with Bryson’s nickname, not his actual
name. The familial references, which included religious
references, showed that the letter’s author knew details about
Victim, and the letter related information specific to the
congregation of which Bryson is a member, as well as the
identities of its ecclesiastical leaders. This information helped to
establish the identity of the letter’s author and was therefore
relevant.

¶12 Bryson further argues that, even if relevant, the religious
and family references were unfairly prejudicial and therefore
inadmissible under rule 403. But rule 403 bars evidence only
when its probative value is “substantially outweighed by the
danger of unfair prejudice; and unfair prejudice results only
where the evidence has an undue tendency to suggest decision
upon an improper basis.” State v. Lucero, 2014 UT 15, ¶ 32, 328
P.3d 841 (quotation simplified), abrogated on other grounds by State
v. Thornton, 2017 UT 9, 391 P.3d 1016.

¶13 We are not convinced by Bryson’s argument that the
religious references were likely to encourage the jury to base its
decision on its religious attitudes, particularly in light of the fact
that the court took care to question the jurors about their
religious biases and even dismissed one juror on that basis.
Similarly, while the jury might have found Bryson’s comments
about Victim’s family to be offensive or upsetting to Victim, he
has not shown that they were so inflammatory as to have an
“undue tendency to suggest decision upon an improper basis.”
See id. (quotation simplified). And the jurors were instructed not
to let sympathy prejudice their decision. See State v. Menzies, 889
P.2d 393, 401 (Utah 1994) (“We generally presume that a jury
will follow the instructions given it.”), superseded on other grounds
by constitutional amendment, Utah Const. art. I, § 12. Further,
although the letter’s contents may have been prejudicial to
Bryson, they were not unfairly prejudicial under rule 403. Our



20160592-CA                      5                2018 UT App 111
                          State v. Bryson


supreme court has explained that “[a]ll effective evidence is
prejudicial in the sense of being damaging to the party against
whom it is offered,” but “the rule only requires that the [district]
court measure the danger the evidence poses of causing unfair
prejudice to a defendant.” State v. Killpack, 2008 UT 49, ¶ 53, 191
P.3d 17 (quotation simplified). Here, Bryson has not shown that
the probative value of the letter’s contents was substantially
outweighed by any danger that the religious and family
references were unfairly prejudicial. See Lucero, 2014 UT 15, ¶ 32.

II. The Evidence Was Sufficient to Support Bryson’s Conviction.

¶14 Bryson next argues that the evidence was insufficient to
support his conviction. His argument rests on the assertion that
Victim’s testimony was “inherently improbable.” Testimony is
“inherently improbable” when it is “incredibly dubious and, as
such, apparently false.” State v. Robbins, 2009 UT 23, ¶ 18, 210
P.3d 288. Courts will disregard such testimony only where there
is also “a complete lack of circumstantial evidence of guilt.” Id.
(quotation simplified); see also State v. Prater, 2017 UT 13, ¶ 33,
392 P.3d 398 (explaining that, in the context of inherent
improbability, “only in instances where (1) there are material
inconsistencies in the testimony and (2) there is no other
circumstantial or direct evidence of the defendant’s guilt may
the district court reevaluate the jury’s credibility determinations”
(quotation simplified)).

¶15 In support of his argument, Bryson highlights
inconsistencies between Victim’s testimony and her initial
statements in support of her request for a stalking injunction.
Specifically, in Victim’s request for an injunction, she claimed
that Bryson “would harass anyone new that [she] dated,” but
she later indicated she was dating only one person, not anyone
“new,” at the time. She also claimed in her request that various
people witnessed Bryson stalking her, but at trial she suggested



20160592-CA                     6                2018 UT App 111
                          State v. Bryson


that these people did not in fact witness the incidents. 1 But
inconsistencies alone do not render testimony inherently
improbable. See State v. Prater, 2017 UT 13, ¶ 39, 392 P.3d 398; see
also id. ¶ 38 (explaining that for testimony to be inherently
improbable, there must be “inconsistencies in [the witness’s]
statements plus patently false statements of [the witness] plus the
lack of any corroboration”). Indeed, “[t]he question of which
version of [a witness’s story is] more credible is the type of
question we routinely require juries to answer.” Id. ¶ 39. Further,
the inconsistencies Bryson highlights do not even relate to
Victim’s most relevant testimony—that she received a letter from
Bryson on May 13, 2014.

¶16 Additionally, Victim’s testimony was not the only
evidence of Bryson’s guilt. Indeed, the State presented evidence
that Bryson himself admitted sending the letter to Victim; that it
was signed with his nickname, “Harry”; and that it was
postmarked May 7, 2014. Bryson challenges the persuasiveness
of this evidence, claiming that his interview does not corroborate
Victim’s testimony, because he told officers he did not remember
the “exact day” he sent the letter and because the copy of the
letter that he signed was subsequently lost and not entered into
evidence. But again, these assertions presented mere credibility
issues to be resolved by the jury. See id. ¶ 41 (“The jury is the
exclusive judge of witness credibility.” (quotation simplified)).




1. Based on these inconsistencies, Bryson also asserts that Victim
had a motive to fabricate her testimony to “deflect attention
away from the inconsistent statements that she made in her
request for the stalking injunction.” But whether a witness has a
motive to lie “goes to the weight and credibility of the
testimony,” which is a “question we routinely require juries to
answer.” State v. Prater, 2017 UT 13, ¶¶ 39, 41, 392 P.3d 398.




20160592-CA                     7                2018 UT App 111
                         State v. Bryson


¶17 In short, Victim’s testimony was not inherently
improbable so as to render the evidence insufficient to support
Bryson’s conviction. Victim’s testimony, the letter, and Bryson’s
own statements were sufficient to support the jury’s verdict.


                        CONCLUSION

¶18 We conclude that the district court did not err in denying
Bryson’s motion to redact portions of the letter, because the
letter was relevant and was not unfairly prejudicial. Further,
Victim’s testimony was not inherently improbable, and the
evidence was sufficient to support Bryson’s conviction.
Accordingly, we affirm.




20160592-CA                    8               2018 UT App 111